Citation Nr: 0830065	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  04-37 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include adjustment disorder 
with depressed mood and anxiety, major depressive disorder, 
and a bipolar disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1998 to 
February 2002. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the above claim. 

The issue of service connection for an acquired psychiatric 
disorder, to include adjustment disorder with depressed mood 
and anxiety, major depressive disorder, and a bipolar 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a November 2002 rating action, the RO denied the 
veteran's claim of service connection for an adjustment 
disorder with depressed mood and anxiety and in a November 
2002 letter, notified her of the determination and of her 
appellate rights, but she did not appeal the determination 
and the decision became final.

2.  The evidence received since the November 2002 rating 
decision is not duplicative or cumulative of evidence 
previously of record and raises a reasonable possibility of 
substantiating the veteran's adjustment disorder with 
depressed mood and anxiety claim.


CONCLUSIONS OF LAW

1.  The RO's November 2002 rating decision that denied 
service connection for an adjustment disorder with depressed 
mood and anxiety is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2007).

2.  Evidence received since the November 2002 rating decision 
is new and material; the claim of entitlement to service 
connection for adjustment disorder with depressed mood and 
anxiety is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the veteran's adjustment 
disorder with depressed mood and anxiety claim and remands it 
for further development.  Thus, a discussion of VA's duties 
to notify and assist is not necessary.  

In a November 2002 rating decision, the RO denied service 
connection for an adjustment disorder with depressed mood and 
anxiety on the basis that there was no evidence that the 
veteran's pre-existing depression was permanently worsened by 
service.  In doing so, the RO noted that the veteran had a 
history of depressive symptoms since the age of 13, and 
although she sought treatment during service, it was 
determined that her depression, post-traumatic stress 
disorder (PTSD), and eating disorder existed prior to 
service.  Significantly, however, on the veteran's June 1998 
entrance examination, she specifically denied having 
depression or nervous trouble of any sort, or of having 
received treatment for a mental condition.  

The evidence of record at the time of the determination 
consisted of the veteran's service medical records, which 
reveal extensive in-service treatment from October 1999 to 
January 2002 for an adjustment disorder, anxiety, identity 
problems, alcohol dependence, PTSD, major depressive 
disorder, and in-patient treatment after an attempted 
suicide; an in-service VA examination report dated in January 
2002, which reveals a diagnosis of an adjustment disorder 
with depressed mood and anxiety and a borderline personality 
disorder; and a September 2001 medical evaluation board 
report, which indicates that retainment was not recommended 
due to the recurrent nature of the veteran's depression, her 
difficult personality traits, and the coping styles currently 
available to her.  The evidence of record in January 2002 
also included VA treatment records dated from April 2002 to 
November 2002, which indicate that the veteran was sexually 
assaulted during service and received treatment for many 
problems after active duty, including treatment for 
depression, poor self-concept, emotional distancing, 
suspected self medicating behavior with alcohol, self-
mutilating behavior, conflicts with co-workers and peers, and 
attempted suicide.  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decision makers.  
"Material" evidence is evidence that by itself or when 
considered with previous evidence of record relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence associated with the claims folder since the RO's 
November 2002 rating decision includes VA treatment records 
dated from April 2002 to August 2004 and several statements 
submitted by the veteran.  Significantly, these records 
reveal extensive post-service treatment for depression, 
anxiety, and a bipolar disorder; the veteran's statements 
indicate that, despite having witnessed traumatic events 
prior to service (i.e. a school shooting), her depression and 
anxiety symptoms, including nightmares, did not begin until 
service, when she first began seeking psychiatric treatment, 
and that, contrary to the medical board's report, she was not 
diagnosed with a  major depression disorder and did not 
receive treatment for depression prior to service, but 
rather, attended counseling with her entire family at the age 
of 13 when her parents divorced.   

The veteran's claim was previously denied because there was 
no evidence that her depression was permanently worsened by 
service.  The evidence submitted since November 2002 shows 
that the veteran may not have had symptoms of an adjustment 
disorder, depression, anxiety, or a bipolar disorder prior to 
service, and even if she did, indicates that these conditions 
may have been permanently worsened by service.  This evidence 
is new in that it had not previously been submitted.  It is 
also material insofar as it relates to a previously 
unestablished fact necessary to substantiate the appellant's 
claim, namely aggravation of pre-existing condition.  The 
additional evidence being both new and material, the 
appellant's claim for service connection for an acquired 
psychiatric disorder, to include adjustment disorder with 
depressed mood and anxiety, major depressive disorder, and a 
bipolar disorder, is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  


ORDER

New and material evidence to reopen the claim of service 
connection for an adjustment disorder with depressed mood and 
anxiety has been presented; to this extent, the appeal is 
granted.


REMAND

While the veteran has submitted new and material evidence to 
reopen her claim for entitlement to service connection for an 
adjustment disorder with depressed mood and anxiety, further 
evidentiary development is necessary before the merits of the 
claim may be addressed.

The veteran contends that her depression, anxiety, and 
bipolar disorder were caused or aggravated by her active duty 
service.  Essentially, the veteran has two causal theories 
regarding her currently diagnosed depression, anxiety, and 
bipolar disorder: 1) these conditions did not pre-exist 
service, but rather, were caused by service, and 2) these 
conditions existed prior to service, but were permanently 
worsened by service.  

Notably, depression and anxiety were specifically denied on 
the veteran's entrance examination, and there is no 
indication from the claims file that she sought treatment for 
depression or anxiety until 1998, when she was in 
technological school.  While the veteran did undergo brief 
counseling at the age of 13, the veteran has reported that 
this treatment pertained only to her parent's divorce, not 
depression and/or anxiety.  Since entrance to service, the 
veteran was diagnosed with a myriad of psychiatric disorders, 
including an adjustment disorder, anxiety, identity problems, 
alcohol dependence, PTSD, major depressive disorder, and a 
bipolar disorder; she was also hospitalized after an 
attempted suicide in September 2001.    

In light of the above, further development is required 
because the medical evidence of record does not contain 
sufficient information to address the required legal inquiry, 
namely, what psychiatric conditions the veteran currently has 
and whether such conditions pre-existed service and were 
permanently worsened by such service, or in the alternative, 
did not pre-exist military service, but were caused by or 
related to service.  Thus, it is incumbent on the Board to 
remand this matter to supplement the record prior to 
adjudicating this claim.  See Wallin v. West, 11 Vet. App. 
509, 513 (1998); Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991); see also Mariano v. Principi, 17 Vet. App. 305, 312 
(2003).  Additionally, on remand, any recent VA treatment 
records for a psychiatric condition and/or personality 
disorder should be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.	Make arrangements to obtain copies of 
the
veteran's treatment records for a 
psychiatric and/or personality disorder 
from the Jackson, Mississippi, VA 
treatment facility, dated since August 
2004.

2.  Thereafter, schedule the veteran for 
a VA psychiatric examination.  The claims 
folder and a copy of this remand are to 
be made available to and reviewed by the 
examiner in conjunction with the 
examination.  All tests deemed necessary 
by the examiner are to be performed.

Based upon the medical documentation on 
file, the examiner should state whether 
it is at least as likely as not 
(probability of 50 percent or greater) 
that any current psychiatric or 
personality disorder(s) was caused by, or 
is related to the veteran's military 
service.

If not, the examiner should state whether 
it is at least as likely as not that any 
current psychiatric disorder pre-existed 
service and was aggravated (i.e., 
underwent an increase in severity beyond 
its natural progression) by the veteran's 
time in service.

If it is determined that there was 
aggravation, to the extent that is 
possible, the examiner should determine 
the approximate degree of severity 
(baseline level) before the onset of the 
aggravation.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached.

3.  Finally, readjudicate the veteran's 
claim, with application of all 
appropriate laws, regulations, and case 
law, and consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the veteran, 
she and her representative should be 
furnished a supplemental statement of the 
case and afforded an appropriate period 
of time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


